TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 15, 2016



                                       NO. 03-14-00529-CV


                       Jerome J. Isaac and Michelle P. Isaac, Appellants

                                                  v.

   Vendor Resource Management, Inc.; Mortgage Electronic Registration Systems, Inc.;
                         and CitiMortgage, Inc., Appellees




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on May 23, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.